 
 
I 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 2005 
 
AN ACT 
To reauthorize the Combating Autism Act of 2006. 
 
 
1.Short titleThis Act may be cited as the Combating Autism Reauthorization Act of 2011.  
2.Developmental disabilities surveillance and research programPart R of title III of the Public Health Service Act (42 U.S.C. 280i et seq.) is amended— 
(1)in section 399AA(e), by striking 2011 and inserting 2014;  
(2)in section 399BB(g), by striking 2011 and inserting 2014;  
(3)in section 399CC(f), by striking 2011 and inserting 2014; and  
(4)in section 399DD— 
(A)in subsection (a), by striking Not later than 4 years after the date of enactment of the Combating Autism Act of 2006 and inserting Not later than 2 years after the date of enactment of the Combating Autism Reauthorization Act of 2011; and  
(B)in subsection (b), in paragraphs (4) and (5), by striking the 4-year period beginning on the date of enactment of this Act and inserting the 6-year period beginning on the date of enactment of the Combating Autism Act of 2006.  
3.Authorization of appropriationsSection 399EE of the Public Health Service Act (42 U.S.C. 280i–4) is amended to read as follows: 
 
399EE.Authorization of appropriations 
(a)Developmental disabilities surveillance and research programTo carry out section 399AA, there is authorized to be appropriated $22,000,000 for each of fiscal years 2012 through 2014.  
(b)Autism education, early detection, and interventionTo carry out section 399BB, there is authorized to be appropriated $48,000,000 for each of fiscal years 2011 through 2014.  
(c)Interagency autism coordinating committee; certain other programsTo carry out sections 399CC, 404H, and 409C, there is authorized to be appropriated $161,000,000 for each of fiscal years 2011 through 2014. .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
